Mr. Chief Justice Smith
delivered the opinion of the court.
This was an action of debt, brought against the plaintiff in error, in the circuit court of Chickasaw county, on a bond with the following condition, to wit: — “ The above named Brady has made one cistern in the town of Prairie Mount, for the said J. Myrick & Co., for the sum of one hundred and twenty dollars; which cistern the above parties insure to last for the term of twelve months from this date. Now, if said cistern does perform as above named, then this obligation to be null and void, otherwise to remain in full force.” The bond was assigned by Myrick & Co. to George Franks, the defendant in error, who declared thereon in his own name as assignee.
The demurrer filed in the court below, and which was overruled, raises the only question in the case.
That question is, whether the bond declared on is assignable ■or not under the statute.
The statute directs, that all bonds, &c., for the payment of money or any other things, may be assigned by indorsement; and such assignment vests the legal title in the assignee, and empowers him to sue as such in his own name.
The condition of the bond under consideration contains the single stipulation, that the cistern, constructed by the obligor, Brady, shall last for the term of twelve months from date. That was not a contract for the payment, either conditionally .or absolutely, of money or any other thing.
Does a bond conditioned for the performance of any service, *53duty, or act, which is not the payment of money or property, come within the provisions of the statute ? This question has never been settled by any adjudication of this court; but by a reference to the decisions of the States of Virginia and Kentucky, made upon statutes similar to our own, we will be enabled to come to a satisfactory conclusion.
In Craig v. Craig, 1 Call, R. 420, it was held by the court of appeals of Virginia, that a bond not being for the payment of money or tobacco, but with a condition for the performance of covenants, was not assignable under the statute existing at the time of its execution. In Henderson v. Hepburn, 2 Call, R. 232, it was decided by the same court, that a bond with collateral conditions was not assignable. And in Lewis v. Harwood, 6 Cranch, 83, it was holden, that bonds, in actions on which it would be necessary to assign breaches, damages on which were to be assigned by a jury, were not assignable under the statute. These decisions were made upon the statute of Virginia, passed in 1748, by which bonds conditioned for the payment of money or tobacco were made assignable.
In the State of Kentucky, under a statute not less comprehensive than our own, it has been uniformly held by the courts, that contracts which stipulate for personal services, or for the performance of any act which is not the payment of money or property, are not assignable. 1 J. J. Marsh. R. 454; 5 Ib. 42; Force v. Thomason, 2 Litt. 167; Halbert v. Deering, 4 Ib. 9; Craig v. Miller, 3 Bibb, 441; 2 Ib. 233.
We are disposed to adopt a similar construction in regard to our own statute.
The bond under consideration, as we have above seen, not being conditioned for the payment of money or any other thing, but for the performance of an act or service which was neither, was not, therefore, within the meaning of the statute, assignable. Hence, the defendant in error not having acquired the legal title to the bond, could not sue upon it in his own name. The court, therefore, erred in overruling the demurrer.
Judgment reversed, and judgment final for plaintiff in error in this court.